EXHIBIT 4.6 1. Date of Agreement 15th June 2010 Vessel’s Name:MV MONTECRISTO THE BALTIC AND INTERNATIONAL MARITIME COUNSEL (BIMCO) STANDARD SHIP MANAGEMENT AGREEMENT CODE NAME:“SHIPMAN 98” Part I 2. Owners (name, place of registered office and law of registry) (Cl. 1) 3. Managers (name, place of registered office and law of registry) (Cl. 1) Name OCEANPOWER OWNERS INC. Name TMS DRY LTD. Place of registered office Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands, MH 96960 Place of registered office Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands, MH 96960 Law of Registry Republic of Marshall Islands Law of Registry Republic of Marshall Islands 4. Day and year of commencement of Agreement (Cl. 2) DATE OF PRESENT AGREEMENT AS PER BOX 1 5. Crew Management (state “yes” or “no” as agreed) (Cl. 3.1) YES 6. Technical Management (state “yes” or “no” as agreed) (Cl. 3.2) YES 7. Commercial Management (state “yes” or “no” as agreed) (Cl. 3.3) YES 8. Insurance Agreements (state “yes” or “no” as agreed) (Cl. 3.4) YES 9. Accounting Services (state “yes” or “no” as agreed) (Cl. 3.5) YES Sale or purchase of the Vessel (state “yes” or “no” as agreed) (Cl. 3.6) YES Provisions(state “yes” or “no” as agreed) (Cl. 3.7) YES Bunkering (state “yes” or “no” as agreed) (Cl. 3.8) YES Chartering Services Period (only to be filled in if “yes” stated in Box7) (Cl.3.3(i)) Five Years from date indicated in Box 4 Owner’s Insurance (state alternative (i), (ii) or (iii) of Cl. 6.3) 6.3(ii) Annual Daily Management Fee (state daily amount) (Cl. 8.1) EURO 1,500.00 Severance Costs (state maximum amount) (Cl. 8.4(ii)) As per applicable Collective Bargaining Agreement (CBA) Day and year of termination of Agreement (Cl. 17) Five years from date indicated in Box 4 Law and Arbitration (state alternative 19.1, 19.2 or 19.3; if 19.3 place of arbitration must be stated) (Cl. 19) Notices (state postal and cable address, telex and telefax number for serving notice and communication to the Owners) (Cl. 20) c/o Savvas D. Georghiades Law Office Tribune House 10, Skopa Street CY-1303 Nicosia, Cyprus Tel:(+357) 22767515 Email:law@kkadvocates.com Notices (state postal and cable address, telex and telefax number for serving notice and communication to the Managers) (Cl. 20) TMS DRY Ltd. Ag. Kostantinou 58 & Kifissias Avenue GR 15124, Marousi, Athens, Greece Tel:(+30) 210 3441600 Fax:(+30) 210 3441655 Email:management@tms-dry.com It is mutually agreed between the party stated in Box 2 and the party stated in Box 3 that this Agreement consisting of PART I and PART II as well as Annexes "A" (Details of Vessel), "B" (Details of Crew), “C” (Budget) and "D" (Associated vessels) attached hereto, shall be performed subject to the conditions contained herein.In the event of a conflict of conditions, the provisions of PART I and Annexes "A", "B" "C" and "D" shall prevail over those of PART II to the extent of such conflict but no further Signature(s) (Owners) Signature(s) (Managers) This document is a computer generated SHIPMAN 98 form printed by authority of BIMCO.Any insertion or deletion to the form must be clearly visible.In the event of any modification made to the pre-printed text of this document which is not clearly visible, the text of the original BIMCO approved document shall apply.BIMCO assumes no responsibility for any loss, damage or expense as a result of discrepancies between the original BIMCO approved document and this computer generated document. ANNEX "A" (DETAILS OF VESSEL OR VESSELS) TO THE BALTIC AND INTERNATIONAL MARITIME COUNCIL (BIMCO) STANDARD SHIP MANAGEMENT AGREEMENT - CODE NAME: "SHIPMAN 98" Date of Agreement : Name of Vessel(s) : M/V MONTECRISTO (HULL No. 8038) Particulars of Vessel(s) : Call Sign – 9HA2348 IMO No. – Flag – Malta Built – SDWT – Grt – Nrt – This document is a computer generated SHIPMAN 98 form printed by authority of BIMCO.Any insertion or deletion to the form must be clearly visible.In the event of any modification made to the pre-printed text of this document which is not clearly visible, the text of the original BIMCO approved document shall apply.BIMCO assumes no responsibility for any loss, damage or expense as a result of discrepancies between the original BIMCO approved document and this computer generated document. ANNEX "B" (DETAILS OF CREW) TO THE BALTIC ANDINTERNATIONAL MARITIME COUNCIL (BIMCO) STANDARD SHIP MANAGEMENT AGREEMENT - CODE NAME: "SHIPMAN 98" Date of Agreement : Details of Crew : N/A Numbers Rank Nationality This document is a computer generated SHIPMAN 98 form printed by authority of BIMCO.Any insertion or deletion to the form must be clearly visible.In the event of any modification made to the pre-printed text of this document which is not clearly visible, the text of the original BIMCO approved document shall apply.BIMCO assumes no responsibility for any loss, damage or expense as a result of discrepancies between the original BIMCO approved document and this computer generated document. ANNEX "C" (BUDGET) TO THE BALTIC ANDINTERNATIONAL MARITIME COUNCIL (BIMCO) STANDARD SHIP MANAGEMENT AGREEMENT - CODE NAME: "SHIPMAN 98" See Box 15 and Clause 9 Managers' Budget for the first year with effect from the Commencement Date of this Agreement: M/V MONTECRISTO ITEMS YEARLY (USD) MONTHLY (USD) 1 WAGES, EXTRAS, O/T, E.T.C. 2 JOINING & REPATRIATION COST 3 VICTUALLING EXPENSES 1 TOTAL CREW EXPENSES 2 STORES 3 SPARES 4 REPAIR / MAINTENANCE / SURVEY 5 LUBRICANTS 6 SUPT. TRAVEL / COMM. / MISC. 7 INSURANCE (H+M, P-FI, WAR, LOH) SUBTOTAL OTHER EXPENSES GRAND TOTAL OPERATING COST DAILY AVERAGE (EXCL. DOCKING COST) (OPERATING DAYS 186) PRE-DELIVERY COST NOTE: 1. Prices basis at average of Singapore, Continent & China, otherwise, to be charged at actual. 2. Crew change basis Singapore and Continent port, otherwise, to be adjusted. 3. Spares costs are for routine maintenance (excluding major items). 4. Parity Euro / USD at 1,25. 5. The budget for Superintendent expenses is based on 5 visits per year of 4 days per each visit, i.e. 20 Superintendent days. Any additional attendance will be charged extra by the day at a standard rate of Euro 500 per day. This document is a computer generated SHIPMAN 98 form printed by authority of BIMCO.Any insertion or deletion to the form must be clearly visible.In the event of any modification made to the pre-printed text of this document which is not clearly visible, the text of the original BIMCO approved document shall apply.BIMCO assumes no responsibility for any loss, damage or expense as a result of discrepancies between the original BIMCO approved document and this computer generated document. ANNEX "D" (ASSOCIATED VESSELS) TO THE BALTIC ANDINTERNATIONAL MARITIME COUNCIL (BIMCO) STANDARD SHIP MANAGEMENT AGREEMENT - CODE NAME: "SHIPMAN 98" NOTE: PARTIES SHOULD BE AWARE THAT BY COMPLETING THIS ANNEX "D" THEY WILL BE SUBJECT TO THE PROVISIONS OF SUB-CLAUSE 18.1(i) OF THIS AGREEMENT. Date of Agreement : Details of Associated Vessels : This document is a computer generated SHIPMAN 98 form printed by authority of BIMCO.Any insertion or deletion to the form must be clearly visible.In the event of any modification made to the pre-printed text of this document which is not clearly visible, the text of the original BIMCO approved document shall apply.BIMCO assumes no responsibility for any loss, damage or expense as a result of discrepancies between the original BIMCO approved document and this computer generated document. PART II "SHIPMAN 98" Standard Ship Management Agreement 1.Definitions 1 for the duties for which they are engaged and are in possession 66 In this Agreement save where the context otherwise requires, 2 of valid medical certificates issued in accordance with 67 the following words and expressions shall have the meanings 3 appropriate flag State requirements. In the absence of 68 hereby assigned to them. 4 applicable flag State requirements the medical certificate shall 69 be dated not more than three months prior to the respective 70 "Owners" means the party identified in Box 2. 5 Crew members leaving their country of domicile and 71 "Managers" means the party identified in Box 3. 6 maintained for the duration of their service on board the Vessel; 72 "Vessel" means the vessel or vessels details of which are set 7 (iv) ensuring that the Crew shall have a command of the English 73 out in Annex "A" attached hereto. 8 language of a sufficient standard to enable them to perform 74 "Crew" means the Master, officers and ratings of the numbers, 9 their duties safely; 75 rank and nationality specified in Annex "B" attached hereto. 10 (v)arranging transportation of the Crew, including repatriation; 76 "Crew Support Costs" means all expenses of a general nature 11 (vi)training of the Crew and supervising their efficiency; 77 which are not particularly referable to any individual vessel for 12 (vii)conducting union negotiations; 78 the time being managed by the Managers and which are incurred 13 (viii) operating the Managers' drug and alcohol policy unless 79 by the Managers for the purpose of providing an efficient and 14 otherwise agreed. 80 economic management service and, without prejudice to the 15 generality of the foregoing, shall include the cost of crew standby 16 3.2Technical Management 81 pay, training schemes for officers and ratings, cadet training 17 (only applicable if agreed according to Box 6) 82 schemes, sick pay, study pay, recruitment and interviews. 18 The Managers shall provide technical management which 83 "Severance Costs" means the costs which the employers are 19 includes, but is not limited to, the following functions: 84 legally obliged to pay to or in respect of the Crew as a result of 20 (i) provision of competent personnel to supervise the 85 the early termination of any employment contract for service on 21 maintenance and general efficiency of the Vessel; 86 the Vessel. 22 (ii) arrangement and supervision of dry dockings, repairs, 87 "Crew Insurances" means insurances against crew risks which 23 alterations and the upkeep of the Vessel to the standards 88 shall include but not be limited to death, sickness, repatriation, 24 required by the Owners provided that the Managers shall 89 injury, shipwreck unemployment indemnity and loss of personal 25 be entitled to incur the necessary expenditure to ensure 90 effects. 26 that the Vessel will comply with the law of the flag of the 91 "Management Services" means the services specified in sub- 27 Vessel and of the places where she trades, and all 92 clauses 3.1 to 3.8 as indicated affirmatively in Boxes 5 to 12. 28 requirements and recommendations of the classification 93 "ISM Code" means the International Management Code for the 29 society; 94 Safe Operation of Ships and for Pollution Prevention as adopted 30 (iii) Arrangement of the supply of necessary stores, spares and 95 by the International Maritime Organization (IMO) by resolution 31 lubricating oil; 96 A.741(18) or any subsequent amendment thereto. 32 (iv) appointment of surveyors and technical consultants as the 97 "STCW 95" means the International Convention on Standards 33 Managers may consider from time to time to be necessary; 98 of Training, Certification and Watchkeeping for Seafarers, 1978, 34 (v) development, implementation and maintenance of a Safety 99 as amended in 1995 or any subsequent amendment thereto. 35 Management System (SMS) in accordance with the ISM Code (see sub-clauses 4.2 and 5.3). 2.Appointment of Managers 36 (vi) supervision of vessels under construction at the specific With effect from the day and year stated in Box 4 and continuing 37 request of the Owners and after approval by the Owner of unless and until terminated as provided herein, the Owners 38 the relevant budget submitted by the Managers. hereby appoint the Managers and the Managers hereby agree 39 to act as the Managers of the Vessel. 40 3.3Commercial Management (only applicable if agreed according to Box 7) 3.Basis of Agreement 41 The Managers shall provide the commercial operation of the Subject to the terms and conditions herein provided, during the 42 Vessel, as required by the Owners, which includes, but is not period of this Agreement, the Managers shall carry out 43 limited to, the following functions: Management Services in respect of the Vessel as agents for 44 (i) providing chartering services in accordance with the Owners' and on behalf of the Owners. The Managers shall have authority 45 instructions which include, but are not limited to, seeking to take such actions as they may from time to time in their absolute 46 and negotiating employment for the Vessel and the conclusion discretion consider to be necessary to enable them to perform 47 (including the execution thereof) of charter parties or other this Agreement in accordance with sound ship management 48 contracts relating to the employment of the Vessel. If such a practice. 49 contract exceeds the period stated in Box 13, consent thereto in writing shall first be obtained from the Owners. 3.1Crew Management 50 (ii) arranging of the proper payment to Owners or their nominees (only applicable if agreed according to Box 5) 51 of all hire and/or freight revenues or other moneys of The Managers shall provide suitably qualified Crew for the Vessel 52 whatsoever nature to which Owners may be entitled arising as required by the Owners in accordance with the STCW 95 53 out of the employment of or otherwise in connection with the requirements, provision of which includes but is not limited to 54 Vessel. the following functions: 55 (iii) providing voyage estimates and accounts and calculating of (i) selecting and engaging the Vessel's Crew, including payroll 56 hire, freights, demurrage and/or dispatch moneys due from arrangements, pension administration, and insurances for 57 or due to the charterers of the Vessel; the Crew other than those mentioned in Clause 6: 58 (iv) issuing of voyage instructions; (ii) ensuring that the applicable requirements of the law of the 59 (v) appointing agents; flag of the Vessel are satisfied in respect of manning levels, 60 (vi) appointing stevedores; rank, qualification and certification of the Crew and 61 (vii) arranging surveys associated with the commercial operation employment regulations including Crew's tax, social 62 of the Vessel. insurance, discipline and other requirements; 63 (iii) ensuring that all members of the Crew have passed a medical 64 3.4Insurance Arrangements examination with a qualified doctor certifying that they are fit 65 (only applicable if agreed according to Box 8) The Managers shall arrange insurances in accordance with This document is a computer generated SHIPMAN 98 form printed by authority of BIMCO.Any insertion or deletion to the form must be clearly visible.In the event of any modification made to the pre-printed text of this document which is not clearly visible, the text of the original BIMCO approved document shall apply.BIMCO assumes no responsibility for any loss, damage or expense as a result of discrepancies between the original BIMCO approved document and this computer generated document. PART II "SHIPMAN 98" Standard Ship Management Agreement Clause 6, on such terms and conditions as the Owners shall responsibilities imposed by the ISM Code when applicable. have instructed or agreed, in particular regarding conditions, insured values, deductibles and franchises. 6.Insurance Policies The Owners shall procure, whether by instructing the Managers 3.5Accounting Services under sub-clause 3.4 or otherwise, that throughout the period of (only applicable if agreed according to Box 9) this Agreement: The Managers shall: 6.1 at the Owners’ expense, the Vessel is insured for not less (i) establish an accounting system which meets the than her sound market value or entered for her full gross tonnage, requirements of the Owners and provide regular accounting as the case may be for: services, supply regular reports and records, (i) usual hull and machinery marine risks (including crew (ii) maintain the records of all costs and expenditure incurred negligence) and excess liabilities; as well as data necessary or proper for the settlement of (ii) protection and indemnity risks (including pollution risks and accounts between the parties. Crew Insurances); and (iii) war risks (including protection and indemnity and crew risks) 3.6Sale or Purchase of the Vessel in accordance with the best practice of prudentowners of (only applicable if agreed according to Box 10) vessels of a similar type to the Vessel, with first class insurance The Managers shall, in accordance with the Owners’ instructions, companies, underwriters or associations (“the Owners’ supervise the sale or purchase of the Vessel, including the Insurances”); performance of any sale or purchase agreement, including but not (iv) Freight, Demurrage and Defense Insurance negotiation of the same. (v) Certificate of Financial Responsibility 3.7Provisions (only applicable if agreed according to Box 11) (vi) Crew Personal Accident and Sundries insurance cover The Managers shall arrange for the supply of provisions. (vii) Any other insurance that can be arranged and not included in 3.8Bunkering (only applicable if agreed according to Box 12) the above but is requested by the Owners in writing The Managers shall arrange for the provision of bunker fuel of the 6.2all premiums, deductibles, supplementary calls and/or excess quality specified by the Owners as required for the Vessel’s trade. supplementary calls and release calls on the Owners’ Insurances are paid 4.Managers’ Obligations promptly by their due date, 4.1The Managers undertake to use their best endeavors 6.3 the Owners’ Insurances name the Managers and, subject endeavors to to underwriters’ agreement, any third party designated by the provide the agreed Management Services as agents for and on Managers as a joint assured, with full cover, with the Owners behalf of the Owners in accordance with sound ship management obtaining cover in respect of each of the insurances specified in practice and to protect and promote the interests of the Owners in sub-clause 6.1: all matters relating to the provision of services hereunder. (i)on terms whereby the Managers and any such third party Provided, however, that the Managers in the performance of their are liable in respect of premiums or calls arising in connection management responsibilities under this Agreement shall be entitled with the Owners’ Insurances; or to have regard to their overall responsibility in relation to all vessels (ii) if reasonably obtainable, on terms such that neither the as may from time to time be entrusted to their management and Managers nor any such third party shall be under any in particular, but without prejudice to the generality of the foregoing, liability in respect of premiums or calls arising in connection the Managers shall be entitled to allocate available supplies, with the Owners’ Insurances; or manpower and services in such manner as in the prevailing (iii) on such other terms as may be agreed in writing. circumstances the Managers in their absolute discretion consider Indicate alternative (i), (ii) or (iii) in Box 14. If Box 14 is left to be fair and reasonable. blank then (i) applies. 4.2Where the Managers are providing Technical Management 6.4written evidence is provided, to the reasonable satisfaction in accordance with sub-clause 3.2, they shall procure that the of the Managers, of their compliance with their obligations under requirements of the law of the flag of the Vessel are satisfied and Clause 6 within a reasonable time of the commencement of they shall in particular be deemed to be the “Company” as defined the Agreement, and of each renewal date and, if specifically by the ISM Code, assuming the responsibility for the operation of requested, of each payment date of the Owners’ Insurances. the Vessel and taking over the duties and responsibilities imposed by the ISM Code when applicable. 7.Income Collected and Expenses Paid on Behalf of Owners 7.1All moneys collected by the Managers under the terms of 5.Owners’ Obligations this Agreement (other than moneys payable by the Owners to 5.1 The Owners shall pay all sums due to the Managers punctually the Managers) and any interest thereon shall be held to the in accordance with the terms of this Agreement. credit of the Owners in a separate bank account. 5.2Where the Managers are providing Technical Management 7.2 All expenses incurred by the Managers under the terms in accordance with sub-clause 3.2, the Owners shall: of this Agreement on behalf of the Owners (including expenses (i) procure that all officers and ratings supplied by them or on as provided in Clause 8) may be debited against the Owners their behalf comply with the requirements of STCW 95; in the account referred to under sub-clause7.1 but shall in any (ii) instruct such officers and ratings to obey all reasonable orders event remain payable by the Owners to the Managers on of the Managers in connection with the operation of the demand. Managers’ safety management system. 5.3Where the Managers are not providing Technical Management 8.Management Fee in accordance with sub-clause 3.2, the Owners shall procure that 8.1(a)The Owners shall pay to the Managers for their services the requirements of the law of the flag of the Vessel are satisfied as Managers under this Agreement an annual a daily management and that they, or such other entity as may be appointed by them fee as stated in Box 15 which shall be payable by equal and identified to the Managers, shall be deemed to be the monthly installments in advance, the first installment being "Company" as defined by the ISM Code assuming the responsibility payable on the commencement of this Agreement (see Clause for the operation of the Vessel and taking over the duties and 2 and Box 4) and subsequent installments being payable every month. This document is a computer generated SHIPMAN 98 form printed by authority of BIMCO.Any insertion or deletion to the form must be clearly visible.In the event of any modification made to the pre-printed text of this document which is not clearly visible, the text of the original BIMCO approved document shall apply.BIMCO assumes no responsibility for any loss, damage or expense as a result of discrepancies between the original BIMCO approved document and this computer generated document. PART II "SHIPMAN 98" Standard Ship Management Agreement 8.1 (b)The Owners shall place with the Manager for the duration of this Agreement an amount equal to one month of less than three months before the anniversary date of the management fee stated in Box 15 as security. commencement of this Agreement (see Clause 2and Box 4). 9.2The Owners shall indicate to the Managers their acceptance Upon termination of this Agreement, all moneys remaining and approval of the annual budget within one month of within the security or any portion thereof, if the amounts due to presentation and in the absence of any such indication the the Manager pursuant with the obligations set forth in the Managers shall be entitled to assume that the Owners have management agreement and their addenda (if any) is less than accepted the proposed budget. the security amount paid as per above shall be returned to the 9.3The Owner shall place with the Manager for the duration of Owner subject to the terms and conditions of this agreement. It this Agreement an amount equal to one month running is being understood that in event of default from the part of the expenses as working capital reserve. For calculation purposes Owner is forfeited in favor of the Manager without prejudice to the reserve will be based on the agreed budgeted daily average any rights which the Manager may have against the Owner in cost as per the respective management agreement. Upon law or in equity. termination of this Agreement all moneys remaining within the 8.2The management fee shall be subject to an annual a review working capital reserve shall be returned to the Owner subject on the anniversary date of the Agreement and for each calendar to the terms and conditions of this agreement. Following the year and will be automatically adjusted to the Greek CPI index agreement of the budget, the Managers shall for the previous year.It is understood that any such increase prepare and present to the Owners their estimate of the working will not be less than 3% and more than 5%. The proposed capital requirement of the Vessel and the Managers shall each fee shall be presented in the annual budget referred to in sub- month up-date this estimate. Based thereon, the Managers shall clause 9.1 clause 9.1. each month request the Owners in writing for the funds required 8.3The Managers shall, at no extra cost to the Owners, provide to run the Vessel for the ensuing month, including the payment their own office accommodation, office staff, facilities and of any occasional or extraordinary item of expenditure, such as stationery. Without limiting the generality of Clause 7 the Owners emergency repair costs, additional insurance premiums, bunkers shall reimburse the Managers for postage and communication or provisions. Such funds shall be received by the Managers expenses, travelling expenses, and other out of pocket within ten running days after the receipt by the Owners of the expenses properly incurred by the Managers in pursuance of Managers' written request and shall be held to the credit of the the Management Services. Owners in a separate bank account. 8.4 In the event of the appointment of the Managers being 9.4 The Managers shall produce a comparison between terminated for any reason other than Clause 19.2 by the Owners budgeted and actual income and expenditure of the Vessel in Or the Managers in accordance with such form as required by the Owners monthly on a yearly basis or the provisions of Clauses 17 and 18 other than by reason of at such other default by the Managers, or if the Vessel is lost, sold or otherwise intervals as mutually agreed. disposed of, the "management fee" shall be payable to the Managers 9.5 Notwithstanding anything contained herein to the contrary, according to the provisions of sub-clause 8.1. shall continue to the Managers shall in no circumstances be required to use or be payable for a further period of three (3) calendar months as commit their own funds to finance the provision of the from the termination date. In addition, provided that the Management Services. Managers provide Crew for the Vessel in accordance with sub- clause 3.1: 10. Managers' Right to Sub-Contract (i) the Owners shall continue to pay Crew Support Costs during The Managers shall not have the right to sub-contract any of the said further period of three (3) calendar months and their obligations hereunder, including those mentioned in sub- (ii) the Owners shall pay an equitable proportion of any clause 3.1, without the prior written consent of the Owners which Severance Costs which may materialize, not exceeding shall not be unreasonably withheld. In the event of such a sub- the amount stated in Box 16. contract the Managers shall remain fully liable for the due 8.5If the Owners decide to lay-up the Vessel whilst this performance of their obligations under this Agreement. Agreement remains in force and such lay-up lasts for more than three months, an appropriate reduction of the management 11.Responsibilities fee for the period exceeding three months until one month 11.1Force Majeure - Neither the Owners nor the Managers before the Vessel is again put into service shall be mutually shall be under any liability for any failure to perform any of their agreed between the parties. obligations hereunder by reason of any cause whatsoever of 8.6Unless otherwise agreed in writing all discounts and any nature or kind beyond their reasonable control. For the commissions obtained by the Managers in the course of the avoidance of any doubt financial force majeure does not apply. management of the Vessel shall be credited to the Owners. For the 11.2Liability to Owners - (i) Without prejudice to sub-clause avoidance of any doubt, it is understood that insurance is 11.1the Managers shall be under no liability whatsoever to the charged on a gross rate basis. Owners for any loss, damage, delay or expense of whatsoever 8.7In case of vessels under construction, no management fee nature, whether direct or indirect, (including but not limited to will be charged by the Managers until the vessel's delivery to loss of profit arising out of or in connection with detention of or the Owners. However, in case Owners instruct the Managers to delay to the Vessel) and howsoever arising in the course of supervise vessels under construction as per Clause 3.2(vi) then performance of the Management Services UNLESS same is the Managers will be due an upfront fee equal to 10% of the proved to have resulted solely from the negligence, gross budget approved by the Owners. Such fee, will be payable in negligence or willful default of the Managers or their employees, USD. For the avoidance of any doubt the rest of the paragraphs or agents or sub-contractors employed by them in connection of Clause 8 to remain in force. with the Vessel, in which case (save where loss, damage, delay or expense has resulted from the Managers' personal act or 9. Budgets and Management of Funds omission committed with the intent to cause same or recklessly 9.1 On or before November 30 of each calendar year Tthe and with knowledge that such loss, damage, delay or expense Managers shall present to the Owners annually a would probably result) the Managers' liability for each incident budget (see Annex "C") for the following twelve months next or series of incidents giving rise to a claim or claims shall never calendar year in such form as the exceed a total of ten times the annual management fee payable Owners reasonably require. The budget for the fiscal year hereof is hereunder. set out (ii) Notwithstanding anything that may appear to the contrary in in Annex "C" hereto. Subsequent annual budgets shall be this Agreement, the Managers shall not be liable for any of the prepared by the Managers and submitted to the Owners not This document is a computer generated SHIPMAN 98 form printed by authority of BIMCO.Any insertion or deletion to the form must be clearly visible.In the event of any modification made to the pre-printed text of this document which is not clearly visible, the text of the original BIMCO approved document shall apply.BIMCO assumes no responsibility for any loss, damage or expense as a result of discrepancies between the original BIMCO approved document and this computer generated document. PART II "SHIPMAN 98" Standard Ship Management Agreement actions of the Crew, even if such actions are negligent, grossly 14. Auditing negligent or willful, except only to the extent that they are shown The Managers shall at all times maintain and keep true and to have resulted from a failure by the Managers to discharge correct accounts in accordance with sound accounting practice their obligations under sub-clause 3.1, in which case their liability and an adequate and effective system of internal controls and shall be limited in accordance with the terms of this Clause 11. procedures and shall make the same available for permit the 11.3 Indemnity - Except to the extent and solely for the amount inspection therein set out that the Managers would be liable under sub- and auditing by the Owners and their Auditors at such times as clause 11.2, the Owners hereby undertake to keep the Managers may be mutually and their employees, agents and sub-contractors indemnified agreed. On the termination, for whatever reasons, of this and to hold them harmless against all actions, proceedings, Agreement, the Managers shall release to the Owners, if so claims, demands or liabilities whatsoever or howsoever arising requested, the originals where possible, or otherwise certified which may be brought against them or incurred or suffered by copies, of all such accounts and all documents specifically relating them arising out of or in connection with the performance of the to the Vessel and her operation. Agreement, and against and in respect of all costs, losses, damages and expenses (including legal costs and expenses on 15. lnspection of Vessel a full indemnity basis) which the Managers may suffer or incur The Owners shall have the right at any time after giving (either directly or indirectly) in the course of the performance of reasonable notice to the Managers to inspect the Vessel for any this Agreement. reason they consider necessary. 11.4 "Himalaya" - It is hereby expressly agreed that no employee or agent of the Managers (including every sub- 16. Compliance with Laws and Regulations contractor from time to time employed by the Managers) shall in The Managers will not do or permit to be done anything which any circumstances whatsoever be under any liability whatsoever might cause any breach or infringement of the laws and to the Owners for any loss, damage or delay of whatsoever kind regulations of the Vessel's flag, or of the places where she trades. arising or resulting directly or indirectly from any act, neglect or default on his part while acting in the course of or in connection 17. Duration of the Agreement with his employment and, without prejudice to the generality of This Agreement shall come into effect on the day and year stated the foregoing provisions in this Clause 11, every exemption, in Box 4 and shall continue until the date stated in Box 17. limitation, condition and liberty herein contained and every right, Thereafter it shall automatically renew for a five-year period and exemption from liability, defense and immunity of whatsoever shall thereafter be extended in additional five-year increments if nature applicable to the Managers or to which the Managers are notice of termination is not provided by the Owners in the fourth entitled hereunder shall also be available and shall extend to quarter of the year immediately preceding the end of the protect every such employee or agent of the Managers acting respective term, continue until terminated by either party giving as aforesaid and for the purpose of all the foregoing provisions to the other notice in writing, in which event the Agreement shall of this Clause 11 the Managers are or shall be deemed to be terminate upon the expiration of a period of two months from the acting as agent or trustee on behalf of and for the benefit of all date upon which such notice was given. persons who are or might be their servants or agents from time to time (including sub-contractors as aforesaid) and all such 18. Termination persons shall to this extent be or be deemed to be parties to this 18.1 Owners' default Agreement. (i)The Managers shall be entitled to terminate the Agreement with immediate effect by notice in writing if any moneys 12. Documentation payable by the Owners under this Agreement and/or the Where the Managers are providing Technical Management in Owners of any associated vessel, details of which are listed accordance with sub-clause 3.2 and/or Crew Management in in Annex "D", shall not have been received in the Managers' accordance with sub-clause 3.1, they shall make available, nominated account within ten (10) running days of receipt by upon Owners' request, all documentation and records related the Owners of the Managers written request or if the Vessel to the Safety Management System (SMS) and/or the Crew is repossessed by the Mortgagees. which the Managers need in order to demonstrate compliance (ii) If the Owners: with the ISM Code and STCW 95 or to defend a claim against (a) fail to meet their obligations under sub-clauses 5.2 a third party. and 5.3 of this Agreement for any reason within their control, or 13. General Administration (b) proceed with the employment of or continue to employ 13.1 The Managers shall handle and settle all claims arising the Vessel in the carriage of contraband, blockade out of the Management Services hereunder and keep the Owners running, or in an unlawful trade, or on a voyage which informed regarding any incident of which the Managers become in the reasonable opinion of the Managers is unduly aware which gives or may give rise to claims or disputes involving hazardous or improper, third parties. the Managers may give notice of the default to the Owners, 13.2 The Managers shall, as instructed by the Owners, bring requiring them to remedy it as soon as practically possible. or defend actions, suits or proceedings in connection with matters In the event that the Owners fail to remedy it within a entrusted to the Managers according to this Agreement. reasonable time to the satisfaction of the Managers, the 13.3 The Managers shall also have power to obtain legal or Managers shall be entitled to terminate the Agreement technical or other outside expert advice in relation to the handling with immediate effect by notice in writing. and settlement of claims and disputes or all other matters 18.2 Managers' Default affecting the interests of the Owners in respect of the Vessel. If the Managers fail to meet their obligations under Clauses 3 13.4 The Owners shall arrange for the provision of any and 4 of this Agreement for any reason within the control of the necessary guarantee bond or other security. Managers, the Owners may give notice to the Managers of the 13.5 Any costs reasonably incurred by the Managers in default, requiring them to remedy it as soon as practically carrying out their obligations according to Clause 13 shall be possible. In the event that the Managers fail to remedy it within a reimbursed by the Owners. reasonable time to the satisfaction of the Owners, the Owners shall be entitled to terminate the Agreement with immediate effect by notice in writing. This document is a computer generated SHIPMAN 98 form printed by authority of BIMCO.Any insertion or deletion to the form must be clearly visible.In the event of any modification made to the pre-printed text of this document which is not clearly visible, the text of the original BIMCO approved document shall apply.BIMCO assumes no responsibility for any loss, damage or expense as a result of discrepancies between the original BIMCO approved document and this computer generated document. PART II "SHIPMAN 98" Standard Ship Management Agreement 18.3Extraordinary Termination party requiring the other party to appoint its own arbitrator This Agreement shall be deemed to be terminated in the case of within 14 calendar days of that notice and stating that it will the sale of the Vessel or if the Vessel becomes a total loss or is appoint its arbitrator as sole arbitrator unless the other party declared as a constructive or compromised or arranged total appoints its own arbitrator and gives notice that it has done loss or is requisitioned. so within the 14 days specified. If the other party does not 18.4For the purpose of sub-clause 18.3 hereof appoint its own arbitrator and give notice that it has done so (i) the date upon which the Vessel is to be treated as having within the 14 days specified, the party referring a dispute to been sold or otherwise disposed of shall be the date on arbitration may, without the requirement of any further prior which the Owners cease to be registered as Owners of notice to the other party, appoint its arbitrator as sole the Vessel; arbitrator and shall advise the other party accordingly. The (ii) the Vessel shall not be deemed to be lost unless either award of a sole arbitrator shall be binding on both parties she has become an actual total loss or agreement has as if he had been appointed by agreement. been reached with her underwriters in respect of her Nothing herein shall prevent the parties agreeing in writing constructive, compromised or arranged total loss or if such to vary these provisions to provide for the appointment of a agreement with her underwriters is not reached it is sole arbitrator. adjudged by a competent tribunal that a constructive loss In cases where neither the claim nor any counterclaim of the Vessel has occurred. exceeds the sum of USD50.000 (or such other sum as the 18.5This Agreement shall terminate forthwith in the event of parties may agree) the arbitration shall be conducted in an order being made or resolution passed for the winding up, accordance with the LMAA Small Claims Procedure current dissolution, liquidation or bankruptcy of either party (otherwise at the time when the arbitration proceedings are commenced. than for the purpose of reconstruction or amalgamation) or if a 19.2This Agreement shall be governed by and construed receiver is appointed, or if it suspends payment, ceases to carry in accordance with Title 9 of the United States Code and on business or makes any special arrangement or composition the Maritime Law of the United States and any dispute with its creditors. arising out of or in connection with this Agreement shall be 18.6The termination of this Agreement shall be without referred to three persons at New York, one to be appointed prejudice to all rights accrued due between the parties prior to by each of the parties hereto, and the third by the two so the date of termination. chosen; their decision or that of any two of them shall be final, and for the purposes of enforcing any award, 18.7Termination After Change of Control judgment may be entered on an award by any court of This Agreement will terminate automatically immediately after a competent jurisdiction. The proceedings shall be conducted change of control (as defined below) of the Owners and/or of in accordance with the rules of the Society of Maritime the Owners' ultimate parent.Upon such termination, the Owners Arbitrators, Inc. will be required to pay the Manager the Termination Payment in In cases where neither the claim nor any counterclaim a single installment. exceeds the sum of USD50,000 (or such other sum as the For the purposes of this Agreement "Change of Control" means parties may agree) the arbitration shall be conducted in the occurrence of any of the following: accordance with the Shortened Arbitration Procedure of the Society of Maritime Arbitrators, Inc. current at the time when (i) The acquisition by any individual, entity or group of the arbitration proceedings are commenced. beneficial ownership of fifty (50) percent (%) or more of either 19.3This Agreement shall be governed by and construed (A) the then-outstanding shares of stock of the Owners and/or in accordance with the laws of the place mutually agreed by the Owners' ultimate parent or (B) the combined voting power of the parties and any dispute arising out of or in connection the then-outstanding voting securities of the Owners and/or the with this Agreement shall be referred to arbitration at a Owners' ultimate parent entitled to vote generally in the election mutually agreed place, subject to the procedures applicable of directors; there. (ii)The consummation of a reorganization, merger or 19.4If Box 18 in Part I is not appropriately filled in, sub- consolidation of the Owners and/or the Owners' ultimate parent clause 19.1 of this Clause shall apply. or the sole or other disposition of all or substantially all of the assets of the Owners and/or the Owners' ultimate parent; Note:19.1, 19.2 and 19.3 are alternatives; indicate (iii) The approval by the shareholders of the Owners and/or the alternative agreed in Box 18. Owners' ultimate parent of a complete liquidation or dissolution of the Owners and/or the Owners' ultimate parent 20.Notices 20.1Any notice to be given by either party to the other Further, for the purpose of this Agreement "Termination party shall be in writing and may be sent by fax, telex, Payment" means a payment to be received by the Manager in registered or recorded mail or by personal service. the event of Change of Control. Such payment shall be equal to 20.2The address of the Parties for service of such the estimated remaining fees payable to the Manager under the communication shall be as stated in Boxes 19 and 20, then current term of the agreement but in any case shall not be respectively. less than for a period of thirty-six (36) months and not more than a period of forty-eight (48) months. 21.Other Fees 21.1Incentive Fee 19.Law and Arbitration At their sole discretion the Owners on an annual basis in order 19.1This Agreement shall be governed by and construed in to provide the Managers with a performance incentive, may accordance with English law and any dispute arising out of or make a payment to the Managers of an incentive fee in addition in connection with this Agreement shall be referred to arbitration to the management fee. in London in accordance with the Arbitration Act 1996 or 21.2 Chartering any statutory modification or re-enactment thereof save to One and a quarter per cent (1.25%) of all monies earned by the the extent necessary to give effect to the provisions of this Vessel. Such fee will be payable in USD. For the avoidance of Clause. any doubt and regardless of Clause 8.5, chartering commissions The arbitration shall be conducted in accordance with the shall survive the termination of this agreement under all London Maritime Arbitrators Association (LMAA) Terms circumstances until the termination of the charter party in force current at the time when the arbitration proceedings are at the time or termination of any other employment arranged commenced. previous to the termination date. The reference shall be to three arbitrators. A party wishing 21.3Sale and Purchase to refer a dispute to arbitration shall appoint its arbitrator One percent (1%) of any sale of the Vessel including 1% for the and send notice of such appointment in writing to the other initial purchase of the Vessel, including vessels under construction.Such fee shall be payable in USD. This document is a computer generated SHIPMAN 98 form printed by authority of BIMCO.Any insertion or deletion to the form must be clearly visible.In the event of any modification made to the pre-printed text of this document which is not clearly visible, the text of the original BIMCO approved document shall apply.BIMCO assumes no responsibility for any loss, damage or expense as a result of discrepancies between the original BIMCO approved document and this computer generated document. SK 25
